Case 14-25587        Doc 62     Filed 01/22/19     Entered 01/22/19 11:33:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-25587
         Glen R Hopkins
         Melissa I Hopkins
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/11/2014.

         2) The plan was confirmed on 10/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/30/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/12/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $85,100.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-25587      Doc 62       Filed 01/22/19    Entered 01/22/19 11:33:22                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $86,069.00
        Less amount refunded to debtor                        $1,422.94

 NET RECEIPTS:                                                                                  $84,646.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $4,055.12
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,055.12

 Attorney fees paid and disclosed by debtor:               $1,000.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Secured       13,877.00     12,674.68        12,674.68      12,674.68     188.49
 ASSOCIATES MANAGEMENT          Secured             0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP               Unsecured      2,130.00       2,130.38         2,130.38      2,130.38        0.00
 DIRECTV                        Unsecured            NA          54.95            54.95          54.95       0.00
 ECAST SETTLEMENT CORPORATION   Unsecured     25,092.00     24,896.46        24,896.46      24,896.46        0.00
 ECAST SETTLEMENT CORPORATION   Unsecured     10,680.00     11,411.47        11,411.47      11,411.47        0.00
 ECMC                           Unsecured           0.00          0.00             0.00           0.00       0.00
 FIFTH THIRD BANK               Secured             0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      18,158.00     10,189.00        10,189.00      10,189.00        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       1,933.00         1,933.00      1,933.00        0.00
 LVNV FUNDING                   Unsecured      6,057.00       5,850.88         5,850.88      5,850.88        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      4,600.00       4,549.32         4,549.32      4,549.32        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,116.00       2,187.28         2,187.28      2,187.28        0.00
 SALLIE MAE SERVICING CORP      Unsecured           0.00           NA               NA            0.00       0.00
 NORDSTROM BANK                 Unsecured         908.00           NA               NA            0.00       0.00
 LIFETIME FITNESS               Unsecured         164.00           NA               NA            0.00       0.00
 CHASE/BANK ONE CARD            Unsecured      3,500.00            NA               NA            0.00       0.00
 CHASE/BANK ONE CARD            Unsecured      1,264.00            NA               NA            0.00       0.00
 VON MAUR                       Unsecured         406.00        405.80           405.80        405.80        0.00
 WELLS FARGO HOME MORTGAGE      Secured        1,119.23       1,119.23         1,119.23      1,119.23        0.00
 WELLS FARGO HOME MORTGAGE      Secured             0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-25587        Doc 62      Filed 01/22/19     Entered 01/22/19 11:33:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $1,119.23          $1,119.23             $0.00
       Debt Secured by Vehicle                           $12,674.68         $12,674.68           $188.49
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,793.91         $13,793.91           $188.49

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $10,189.00         $10,189.00              $0.00
 TOTAL PRIORITY:                                         $10,189.00         $10,189.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $53,419.54         $53,419.54              $0.00


 Disbursements:

         Expenses of Administration                             $7,055.12
         Disbursements to Creditors                            $77,590.94

 TOTAL DISBURSEMENTS :                                                                     $84,646.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
